141 Ga. App. 647 (1977)
234 S.E.2d 186
MOORE
v.
THE STATE.
53571.
Court of Appeals of Georgia.
Argued March 7, 1977.
Decided March 18, 1977.
Nadler, Gold & Beskin, Howard A. Gold, for appellant.
Hinson McAuliffe, Solicitor, Frank A. Bowers, Assistant Solicitor, for appellee.
QUILLIAN, Presiding Judge.
The defendant was charged with possession of untaxed spirits. He appeals from the denial of a motion to suppress the contraband, which he claims was illegally seized. A certificate for immediate review was obtained from the trial court and an appeal entered in the Supreme Court. The Supreme Court transferred the case to this court.
Because the trial court's order is not subject to direct *648 review, this court would have jurisdiction only if the defendant complied with the requirements for interlocutory review set out in Code Ann. § 6-701 (a)2 (Ga. L. 1965, p. 18; 1968, pp. 1072, 1073; 1975, pp. 757, 758). Those requirements were not met in that neither appellate court granted permission for the appeal. Therefore, we are without jurisdiction to decide this appeal and it must be dismissed. Bank of Commerce v. Williams, 138 Ga. App. 666 (227 SE2d 95).
Appeal dismissed. Marshall and Shulman, JJ., concur.